ORDER RE REQABET BOPROCVED TDHHOAMILBUPBocuMment 5 Filed 08/21/20 PagelD.14 Page 1 of 1 Pagelofl

UNITED STATES DISTRICT COURT

for the Southern District of California

 

Case Number
TERESA G. 20-cv-01557-JLB

Plaintiff(s)

 

ORDER RE REQUEST TO PROCEED

ANDREW SAUL IN FORMA PAUPERIS

Defendant(s)

 

 

IT IS ORDERED that the Request to Proceed Jn Forma Pauperis 13 hereby GRANTED.

 
  

Dated: Aug 21, 2020

  
 

. Burkhardt
ted States Magistrate Judge

IT IS RECOMMENDED that the Request to Proceed Jn Forma Pauperis be DENIED for the following reason(s):

C1 Inadequate showing of indigency CO District Court lacks jurisdiction
C0 Legally and/or factually patently frivolous [C) Immunity as to
CJ Other:

Comments:

Dated:

 

United States Magistrate Judge

IT IS ORDERED that the Request to Proceed Jn Forma Pauperis is hereby:

[1 GRANTED

(1 DENIED (see comments above). IT IS FURTHER ORDERED that:
( Plaintiff SHALL PAY THE FILING FEES IN FULL within 30 days or this case will be dismissed.
C This case is hereby DISMISSED immediately.
CJ This case is hereby REMANDED to state court.

Dated:

 

United States District Judge
